FILE COPY




SHARON KELLER                                                                                         ABEL ACOSTA
  PRESIDING JUDGE                COURT OF CRIMINAL APPEALS                                                CLERK
                                                                                                       (512) 463-1551
                                       P.O. BOX 12308, CAPITOL STATION
LAWRENCE MEYERS
TOM PRICE                                    AUSTIN, TEXAS 78711                                     SIAN SCHILHAB
PAUL WOMACK                                                                                          GENERAL COUNSEL
                                                                                                       (512) 463-1600
CHERYL JOHNSON
MIKE KEASLER
BARBARA P. HERVEY
CATHY COCHRAN
ELSA ALCALA
 JUDGES



                                               September 17, 2014

   Donald H. Flanary III                                     J. Campbell Barker
   310 S. St. Mary's St.                                     Yetter Coleman LLP
   Suite 2900                                                909 Fannin
   San Antonio, TX 78205                                     Suite 3600
                                                             Houston, TX 77010
   District Attorney Bexar County                            * DELIVERED VIA E-MAIL *
   300 Dolorosa St No 5072
   San Antonio, TX 78205                                     District Clerk Bexar County
   * DELIVERED VIA E-MAIL *                                  Donna Kay McKinney
                                                             101 West Nueva Suite 217
   Bruce D. Brown                                            San Antonio, TX 78205
   1101 Wilson                                               * DELIVERED VIA E-MAIL *
   Suite 1100
   Arlington, VA 22209                                       379th District Court Presiding Judge
                                                             300 Dolorosa St, #3060
   Patrick Ballantyne                                        San Antonio, TX 78205
   Assistant Criminal District Attorney
   101 W. Nueva St., 7th Floor                               Eugene Volokh
   San Antonio, TX 78205                                     UCLA School of Law
   * DELIVERED VIA E-MAIL *                                  405 Hilgard Ave.
                                                             Los Angeles, CA 90005-3992
   4th Court Of Appeals Clerk                                * DELIVERED VIA E-MAIL *
   CADENA-REEVES JUSTICE CENTER
   300 DOLOROSA, THIRD FLOOR
   San Antonio, TX 78205-3037
   * DELIVERED VIA E-MAIL *

   Re: THOMPSON, EX PARTE RONALD
   CCA No. PD-1371-13                                                                  COA No. 04-13-00127-CR
   Trial Court Case No. 2012-CR-1148-W2

             The court has issued an opinion on the above referenced cause number.

                                                                          Sincerely,

                       SUPREME COURT BUILDING, 201 WEST 14TH STREET, ROOM 106, AUSTIN, TEXAS 78701
                                         WEBSITE WWW.CCA.COURTS.STATE.TX.US
                     FILE COPY




_____________________________
Abel Acosta, Clerk